NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                THOMAS M. CHAVEZ, Plaintiff/Appellant,

                                        v.

       ROOSEVELT SCHOOL DISTRICT #66, Defendant/Appellee.

                             No. 1 CA-CV 19-0145
                               FILED 11-7-2019


           Appeal from the Superior Court in Maricopa County
                          No. CV2018-012833
                  The Honorable Daniel J. Kiley, Judge

                                  AFFIRMED


                                   COUNSEL

Thomas M. Chavez, Phoenix
Plaintiff/Appellant

Gust Rosenfeld P.L.C., Phoenix
By Charles W. Wirken and Robert D. Haws
Counsel for Defendant/Appellee



                       MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Jennifer M. Perkins joined.
              CHAVEZ v. ROOSEVELT SCHOOL DISTRICT
                        Decision of the Court

M c M U R D I E, Judge:

¶1           Thomas Chavez appeals the superior court’s dismissal of his
complaint challenging his termination as wrongful and for defamation. We
affirm.

              FACTS AND PROCEDURAL BACKGROUND

¶2            In October 2018, the Roosevelt School District (“District”)
terminated Chavez’s employment for unprofessional conduct. The
District’s hearing officer concluded that Chavez: displayed unprofessional
conduct, possessed weapons on school property, had improper interactions
with students and parents, failed to use appropriate methods for student
management, and violated District policies and regulations. The hearing
officer determined these were enough grounds to dismiss Chavez as an
employee of the District and recommended his termination. The District
accepted the recommendation and terminated Chavez’s employment.

¶3            Chavez filed a civil complaint in the superior court on
November 6, 2018. Chavez sought relief for his termination and asserted
claims including: defamation, wrongful termination, false and frivolous
accusations made with the intent to damage or destroy professional
reputation, racial and political discrimination, retaliation, and breach of
contract. The District moved to dismiss the complaint arguing that the
superior court did not have jurisdiction to decide the matter because
Chavez did not appeal the District’s decision, as required by Arizona
Revised Statutes (“A.R.S.”) section 15-543.

¶4               The superior court granted the District’s motion to dismiss
because Chavez did not appropriately exhaust his administrative remedies
before filing a civil action. Chavez timely appealed. The District argues in
its answering brief that we do not have jurisdiction over this case if we treat
“Chavez’s suit [as] an appeal from the termination decision.” However, we
have jurisdiction over Chavez’s civil complaint pursuant to A.R.S.
§ 12-2101(A)(1) (providing a right to appeal from a final judgment entered
in an action commenced in a superior court); see also Falcone Bros. & Assocs.,
Inc. v. City of Tucson, 240 Ariz. 482, 487, ¶¶ 6–8 (App. 2016) (a civil complaint
dismissed due to lack of jurisdiction from failing to appeal according to
statutory requirements allows for appellate jurisdiction).




                                       2
               CHAVEZ v. ROOSEVELT SCHOOL DISTRICT
                         Decision of the Court

                                 DISCUSSION

¶5             We review a superior court’s dismissal for lack of jurisdiction
and issues of statutory interpretation de novo. See Coombs v. Maricopa County
Special Health Care Dist., 241 Ariz. 320, 321, ¶ 5 (App. 2016); State v. Espinoza,
229 Ariz. 421, 424, ¶ 15 (App. 2012).

A.     Chavez’s Claims Regarding His Termination Are Final.

¶6             A district’s decision to dismiss a teacher “is final unless the
certificated teacher files, within thirty days after the date of the decision, an
appeal with the superior court in the county within which he was
employed.” A.R.S. § 15-543(A). “Where the statute gives the discretion and
final determination to a lower board or commission and makes such
determination final and conclusive, it has such conclusive effect only in the
absence of an appeal to the superior court.” Campbell v. Superior Court
(Ballard), 18 Ariz. App. 287, 289 (1972) (quoting Davis v. Brittain, 89 Ariz. 89,
95 (1960), modified, 92 Ariz. 20 (1962)). Therefore, the “only method of attack
available here is by the appeal provided by statute.” Hurst v. Bisbee Unified
Sch. Dist. No. Two, 125 Ariz. 72, 75 (App. 1979); see also Guertin v. Pinal
County, 178 Ariz. 610, 611–12 (App. 1994).

¶7           Chavez argues that he did appeal the District’s decision
because he notified the District of his intent to appeal the decision, and his
civil complaint should be treated as an appeal from the District’s decision.
For the reasons that follow, we hold that Chavez did not correctly perfect
his appeal.

¶8            “The legislature has signaled its intention to prescribe a
limited right of appeal from disciplinary decisions.” Anderson v. Valley
Union High Sch., Dist. No. 22, 229 Ariz. 52, 59, ¶ 22 (App. 2012). The
provisions of A.R.S. § 15-543 “require the teacher with a violation
sufficiently serious to lead to dismissal . . . to appeal within 30 days.”
Stanton v. Globe Unified Sch. Dist. No. 1, 149 Ariz. 98, 100 (App. 1985). Then,
“[w]ithin ten days after filing a notice of appeal . . . the party seeking judicial
review shall file a notice of the action with the office of administrative
hearings or the agency that conducted the hearing.” A.R.S. § 12-904(B).
“Unless review is sought of an administrative decision within the time and
in the manner provided in this article, the parties to the proceeding before
the administrative agency shall be barred from obtaining judicial review of
the decision.” A.R.S. § 12-902(B); see also Johnson v. Ariz. Registrar of
Contractors, 242 Ariz. 409, 413, ¶ 14 (App. 2017) (statutory procedures must
be followed).



                                        3
              CHAVEZ v. ROOSEVELT SCHOOL DISTRICT
                        Decision of the Court

¶9             Chavez failed to perfect an appeal to the superior court under
A.R.S. § 15-543 because he did not give proper notice of his attempt to
appeal within ten days after filing his complaint following A.R.S.
§ 12-904(B). In its motion to dismiss, the District argued that Chavez did not
perfect his appeal because he improperly served the District. Batty v.
Glendale Union High Sch. Dist. No. 205, 221 Ariz. 592, 593, ¶ 1 (App. 2009)
(service of a notice must be done on “the person or persons authorized to
accept service for the District”); see also A.R.S. § 12-821.01(A). The District
claimed that Chavez served their counsel and Human Resources
Department clerk, neither of which was authorized to accept service.
Chavez conceded in his response to the motion to dismiss that he never
served the District. Therefore, Chavez failed to properly serve notice to the
District within the statutory 10-day requirement. Since Chavez did not
perfect his appeal according to the statutory provisions, the decision of the
District became final, and the superior court lacked jurisdiction to review
Chavez’s claims regarding his termination. A.R.S. § 15-543(A); Hurst, 125
Ariz. at 75; see also Guertin, 178 Ariz. at 612 (“A party’s failure to appeal a
final administrative decision makes that decision final . . . .”).
Consequently, the court lacked jurisdiction to review Chavez’s wrongful
termination, false and frivolous accusations, civil rights, retaliation, and
breach of contract claims. See A.R.S. § 41-783(F). Therefore, the superior
court did not err by dismissing Chavez’s allegations relating to the District’s
decision.

B.     Dismissal of Chavez’s Defamation Claim Was Appropriate.

¶10           Chavez’s defamation claim was not subject to the
administrative review procedures noted above. The defamatory remarks
arose out of the hearing, not from the decision to terminate him. Thus, the
claim could not have been adjudicated in the administrative hearing or by
the Board. See A.R.S. § 12-821.01(B) (“[A] cause of action accrues when the
damaged party realizes he or she has been damaged.”). Moreover, our
supreme court “has held that the exhaustion of remedies rule should not be
summarily applied . . . . [in cases] in which the agency’s expertise is
unnecessary.” Univar Corp. v. City of Phoenix, 122 Ariz. 220, 224 (1979).
Nonetheless, dismissal of the claim was appropriate because Chavez failed
to serve a notice of claim. See also Espinoza, 229 Ariz. at 424, ¶ 15 (“We may
affirm the [superior] court’s ruling if it is legally correct for any reason.”).

¶11           A party with a claim against a public entity must serve a
notice of claim satisfying A.R.S. § 12-821.01. Deer Valley Unified Sch. Dist.
No. 97 v. Houser, 214 Ariz. 293, 295, ¶ 6, (2007). “Any claim that is not filed
within one hundred eighty days after the cause of action accrues is barred


                                       4
               CHAVEZ v. ROOSEVELT SCHOOL DISTRICT
                         Decision of the Court

and no action may be maintained thereon.” A.R.S. § 12-821.01(A).
“Compliance with the notice provision of § 12-821.01(A) is a ‘mandatory’
and ‘essential’ prerequisite to such an action.” Salerno v. Espinoza, 210 Ariz.
586, 588, ¶ 7 (App. 2005). We review de novo whether a party’s claim should
be dismissed for failing to comply with the statutory requirements. Coleman
v. City of Mesa, 230 Ariz. 352, 355, ¶¶ 7–8 (2012); Jones v. Cochise County, 218
Ariz. 372, 375, ¶ 7 (App. 2008).

¶12             The District raised a notice of claim defense before the
superior court in its motion to dismiss. In his response, Chavez conceded
that ”[a notice of intent to file a lawsuit] was not filed with the [Board] and
their associated law firm, but was sent to the [superior court].” It appears
that Chavez was claiming that he satisfied the required statutory notice of
claim to the District by filing a civil complaint. Filing a civil complaint is not
the functional equivalent of providing a notice of claim. Chavez’s complaint
did not satisfy the statutory requirements. A.R.S. § 12-821.01(A) (A notice
of claim “shall contain facts sufficient to permit the public entity, public
school or public employee to understand the basis on which liability is
claimed. . . . [and] also contain a specific amount for which the claim can be
settled and the facts supporting that amount”); see also Jones, 218 Ariz. at
374–75, ¶¶ 6–7. By failing to file with the District a notice of claim, the
superior court correctly granted the motion to dismiss.

                     ATTORNEY’S FEES AND COSTS

¶13            The District requests attorney’s fees and costs according to
A.R.S. §§ 12-341.01, -349, and Arizona Rule of Civil Appellate Procedure
(“ARCAP”) Rule 25. In our discretion, we award reasonable attorney’s fees
upon compliance with ARCAP 21. The District, as the prevailing party, is
also entitled to its costs on appeal.

                                CONCLUSION

¶14           For the foregoing reasons, we affirm the superior court’s
decision.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA



                                          5